DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 19-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, The prior art, alone or in combination, does not teach or suggest, A medical system including: a valve prosthesis including: a first stent component including a plurality of retaining elements and exactly three struts configured for placement within three respective pockets of a native aortic valve upon implantation of the valve prosthesis relative to the native aortic valve, wherein the exactly three struts extend in a proximal direction toward a native heart when the valve prosthesis is implanted relative to the native aortic valve; a second stent component including a plurality of engagement elements corresponding to the plurality of retaining elements of the first stent component; and a prosthetic valve component attached to the second stent component; and a catheter containing the valve prosthesis; wherein each of the first stent component and the second stent component is self-expandable, the first stent component being self-expandable and releasable from the catheter independent of self-expansion and release of the second stent component from the catheter; and wherein the valve prosthesis is configured to receive portions of the native aortic valve between the exactly three struts of the first stent component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON-DENNIS N STEWART/Examiner, Art Unit 3774